 

Exhibit 10.83

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re:

  

:

         

:

  

Jointly Administered

BORDEN CHEMICALS AND PLASTICS

  

:

  

Case No. 01-1268 (PJW)

OPERATING LIMITED

  

:

    

PARTNERSHIP, a Delaware limited

  

:

  

(Chapter 11)

partnership, et al,

  

:

         

:

    

Debtors.

  

:

    

And

  

:

         

:

    

In re:

  

:

  

Case No. 02-10875 (PJW)

    

:

  

(Chapter 11)

BCP MANAGEMENT, INC.,

  

:

    

a Delaware corporation,

  

:

  

Related to Docket No. 1263 (CASE NO. 01-1268) and Docket No. 354 (CASE NO.
02-10875)

    

:

    

Debtor.

  

:

    

 

--------------------------------------------------------------------------------

 

FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING

THE THIRD AMENDED JOINT PLAN OF LIQUIDATION OF (1) BORDEN

CHEMICALS AND PLASTICS OPERATING LIMITED PARTNERSHIP (2) BCP

MANAGEMENT, INC., AS MODIFIED

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

INTRODUCTION

 

The above-captioned debtors and debtors in possession Borden Chemicals and
Plastics Operating Limited Partnership (“BCP”) and BCP Management, Inc. (“BCPM”)
(collectively, the “Debtors1”) having proposed the Third Amended Joint Plan of
Liquidation, dated December 5,2003, as modified by the modifications set forth
herein (collectively, the “Modifications” and, such Plan as modified by the
Modifications, the “Plan”);2 the Court having entered its Order (A) Approving
Joint Disclosure Statement, (B) Establishing Procedures for Solicitation and
Tabulation of Votes to Accept or Reject Proposed Joint Plan of Liquidation and
(C) Scheduling a Hearing on Confirmation of Proposed Third Amended Joint Plan of
Liquidation and Approving Related Notice Procedures and (D) Granting Certain
Related Relief (the “Disclosure Statement Order”) dated December 6, 2002, by
which the Court, among other things, approved the Debtors’ proposed disclosure
statement (as such has been amended, the “Disclosure Statement”); the Court
having heard the statements of counsel in support of and in opposition to
Confirmation at the confirmation hearings held on January 24 and February 4,
2003 (collectively, the “Confirmation Hearing”) as reflected in the record made
at the

 

--------------------------------------------------------------------------------

1   Unless otherwise stated herein, the term “Debtors” does not include BCP
Finance Corporation.

 

2   Unless otherwise specified, capitalized terms and phrases used herein have
the meanings assigned to them in the Plan. The rules of interpretation set forth
in Section I.B.1 of the Plan shall apply to these Findings of Fact, Conclusions
of Law and Order (this “Confirmation Order”). In accordance with Section III.A
of this Confirmation Order, if there is any direct conflict between the terms of
the Plan and the terms of this Confirmation Order, the terms of this
Confirmation Order shall control.

 

A copy of the Plan, the Amended Plan Supplement of Borden Chemicals and Plastics
Operating Limited Partnership and BCP Finance Corporation to the Plan (the “BCP
Plan Supplement”) and the Plan Supplement of BCP Management, Inc. to the Plan
(the “BCPM Plan Supplement;” collectively the BCP Plan Supplement and the BCPM
Plan Supplement are referred to hereinafter as the “Plan Supplements”) are
attached hereto as Exhibit A and are incorporated herein by reference.

 



--------------------------------------------------------------------------------

 

Confirmation Hearing; the Court having considered all evidence presented at the
Confirmation Hearing; the Court having taken judicial notice of the papers and
pleadings on file in these chapter 11 cases, including but not limited to the
Declaration of Kathleen Logan Certifying the Methodology for the Tabulation of
Votes and the Results of Voting with Respect to the Plan (the “Voting
Declaration”) [Docket No. 1418 in Case No. 01-1268 and Docket No. 447 in Case
No. 02-10875], and various affidavits of service of the solicitation materials
with respect to the Plan [Docket Nos. 1384-1391 in Case No. 01-1268 and Docket
Nos. 384-391 in Case No. 02-10875] (collectively, the “Affidavits of Service”);
and the Court finding that (i) notice of the Confirmation Hearing and the
opportunity of any party in interest to object to Confirmation was adequate and
appropriate, in accordance with Bankruptcy Rule 2002(b) and the Disclosure
Statement Order, as to all parties to be affected by the Plan and the
transactions contemplated thereby and (ii) the legal and factual bases set forth
in the applicable papers and at the Confirmation Hearing, and as set forth in
this Confirmation Order, establish just cause for the relief granted herein; the
Court hereby enters the following Findings of Fact, Conclusions of Law and Order
approving Confirmation of the Plan:3

 

I.    FINDINGS OF FACT.

 

A.    JURISDICTION AND VENUE.

 

On April 3, 2001, BCP/BCP Finance commenced their respective bankruptcy cases by
filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code.
BCP is a Delaware limited partnership. On March 22, 2002, BCPM commenced its
bankruptcy case by

 

--------------------------------------------------------------------------------

3   This Confirmation Order constitutes the Court’s findings of fact and
conclusions of law under Fed. R. Civ. P. 52, as made applicable herein by
Bankruptcy Rules 7052 and 9014. Any finding of fact shall constitute a finding
of fact even if it is referred to as a conclusion of law, and any conclusion of
law shall constitute a conclusion of law even if it is referred to as a finding
of fact.

 

 

2



--------------------------------------------------------------------------------

 

filing a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.
BCPM is a Delaware corporation.

 

B.    MODIFICATIONS TO THE PLAN.

 

The Modifications to the Plan do not adversely affect, in any material respect,
the treatment under the Plan of the Claim of any creditor against the Debtors.

 

C.    COMPLIANCE WITH THE REQUIREMENTS OF SECTION 1129 OF THE BANKRUPTCY CODE.

 

1.    The Plan Satisfies Section 1129(a)(1).

 

The Plan complies with all applicable provisions of the Bankruptcy Code, as
required by section 1129(a)(1) of the Bankruptcy Code, including sections 1122
and 1123 of the Bankruptcy Code.

 

a.    Sections 1122 and 1123(a) are Satisfied.

 

The Plan constitutes a separate plan of liquidation for BCP on the one hand and
BCPM on the other hand. Pursuant to sections 1122(a) and 1123(a)(1) of the
Bankruptcy Code, Article II of the Plan designates Classes of Claims and
Interests, other than Administrative Claims and Priority Tax Claims. As required
by section 1122(a), each Class of Claims and Interests for each Debtor contains
only Claims or Interests that are substantially similar to the other Claims or
Interests within that Class. The Plan designates twenty (20) Classes of Claims
and Interests. For the reasons stated in the record at the January 24, 2003
confirmation hearing, these classifications are reasonable under section 1122(a)
of the Bankruptcy Code because the Claims and Interests are sufficiently
distinct and weighty with respect to each other and with respect to the Debtors.
Furthermore, all objections relating to classification, including the objection
of the Objecting Noteholders and all other similar objections, are hereby
overruled.

 

 

3



--------------------------------------------------------------------------------

 

In accordance with section 1122(b) of the Bankruptcy Code, the Plan provides for
one Class of Unsecured Claims comprised of Claims of $1,250 or less against BCP.
This classification is reasonable and necessary for administrative convenience.
Pursuant to sections 1123(a)(2) and 1123(a)(3) of the Bankruptcy Code, Article
III of the Plan specifies all Classes of Claims and Interests that are not
impaired under the Plan and specifies the treatment of all Classes of Claims and
Interests that are impaired under the Plan. Pursuant to section 1123(a)(4) of
the Bankruptcy Code, Article III of the Plan also provides the same treatment
for each Claim or Interest within a particular Class, unless the holder of a
Claim or Interest agrees to less favorable treatment of its Claim or Interest.
The Plan also satisfies the requirements of sections 1123(a)(5)-(7) of the
Bankruptcy Code.

 

b.    Sections 1123(b)(1)-(2) are Satisfied.

 

The Plan fully complies with the applicable provisions of the Bankruptcy Code,
including section 1123(b). In accordance with section 1123(b) of the Bankruptcy
Code, the Plan provides for the impairment of certain Classes of Claims and
Interests, while leaving others unimpaired. See Plan Arts. II and III. The Plan
also provides for (i) the assumption, assumption and assignment or rejection of
the Executory Contracts and Unexpired Leases of the Debtors that have not been
previously assumed, assumed and assigned or rejected pursuant to section 365 of
the Bankruptcy Code and appropriate authorizing orders of the Court (see Plan
Art. VI) and (ii) the retention and enforcement of certain claims by the LLC
Agents (see Plan §§ V.B.3 and V.C.3). Accordingly, the Plan meets the
requirements of section 1129(a)(1) of the Bankruptcy Code.

 

 

4



--------------------------------------------------------------------------------

 

2.    The Plan Complies with Section 1129(a)(2).

 

The Debtors have complied with all applicable provisions of the Bankruptcy Code,
as required by section 1129(a)(2) of the Bankruptcy Code, including section 1125
of the Bankruptcy Code and Bankruptcy Rules 3017 and 3018.

 

3.    The Plan Complies with Section 1129(a)(3).

 

The Debtors proposed the Plan in good faith and not by any means forbidden by
law. In determining that the Plan has been proposed in good faith, the Court has
examined the totality of the circumstances surrounding the formulation of the
Plan. Based on the evidence presented at the Confirmation Hearing, the Court
finds and concludes that there is a reasonable likelihood that the Plan will
maximize the value of the ultimate recoveries to all creditor groups on a fair
and equitable basis consistent with the standards prescribed under the
Bankruptcy Code. Moreover, the Plan itself and the arms’ length negotiations
among the Debtors, the Creditors’ Committees, and the Debtors’ other
constituencies leading to the Plan’s formulation provide independent evidence of
the Debtors’ good faith in proposing the Plan.

 

4.    The Plan Complies with Section 1129(a)(4).

 

Article III of the Plan provides for all fees promised or received in connection
with or in contemplation of the Chapter 11 Cases to be disclosed and subjected
to the Court’s review and approval. The Plan complies with the requirements of
11 U.S.C. § 1129(a)(4).

 

5.    The Plan Complies with Section 1129(a)(5).

 

The Debtors have fully satisfied the requirements of section 1129(a)(5). The
Debtors have disclosed all necessary information regarding the Liquidating LLCs
and the LLC Agents, and will disclose all necessary information regarding any
LLC Managers. In addition,

 

5



--------------------------------------------------------------------------------

the Debtors have disclosed the compensation paid or to be paid to the LLC Agents
and such compensation will be reasonable.

 

        6.    Section 1129(a)(6) is Inapplicable.

 

        The Debtors’ businesses do not involve the establishment of rates over
which any regulatory commission has or will have jurisdiction after
Confirmation. The requirements of 11 U.S.C. § 1129(a)(6) do not apply in these
cases.

 

        7.    The Plan Complies with Section 1129(a)(7).

 

        With respect to each impaired Class of Claims or Interests for each
Debtor, each holder of an impaired Claim or Interest has accepted or is deemed
to have accepted the Plan or will receive or retain under the Plan on account of
such Claim or Interest property of a value, as of the Effective Date, that is
not less than the amount such holder would receive or retain if the Debtors were
liquidated on the Effective Date under chapter 7 of the Bankruptcy Code. The
Plan complies with the requirements of 11 U.S.C. § 1129(a)(7) and the “best
interests” test described therein, as reflected more fully in the rulings of the
Court made on the record at the hearing held on January 24, 2003. Furthermore,
all objections relating to “best interests” test, including the objection of the
Objecting Noteholders, the Bank of New York as Indenture Trustee, and the BCP
Creditors’ Committee, are hereby overruled.

 

        8.    Section 1129(a)(8).

 

        Pursuant to sections 1124 and 1126 of the Bankruptcy Code: (a) Classes
C-1, C-3, C-9, CC-1, CC-3 and CC-9 are Classes of unimpaired Claims or Interests
deemed to have accepted the Plan and (b) as indicated in the Voting Declaration,
Classes C-4, C-7 and CC-4 have accepted the Plan by amounts well in excess of
the statutory majorities. The holders of Interests in Classes C-6, CC-6, E-1,
E-2, E-3, and EE-1 will not receive or retain any property on

 

6



--------------------------------------------------------------------------------

account of such Claims or Interests and are deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Notwithstanding the lack of
compliance with section 1129(a)(8) of the Bankruptcy Code with respect to these
Classes, the Plan is confirmable because, as described below, the Plan satisfies
the “cramdown” requirements of section 1129(b) of the Bankruptcy Code with
respect to such Classes.

 

        9.    The Plan Complies with Section 1129(a)(9).

 

        The Plan provides for treatment of Allowed Administrative Claims,
Priority Tax Claims and Priority Claims, subject to certain bar date provisions,
in the manner required by section 1129(a)(9) of the Bankruptcy Code, provided,
however, that with respect to BCPM’s Administrative Claims in the BCP case, BCPM
has agreed to accept deferred payments of any allowed Administrative Claims held
by BCPM in the BCP case, as described on the record at the Confirmation Hearing.
The Plan complies with the requirements of 11 U.S.C. § 1129(a)(12).

 

        10.    Section 1129(a)(10) is Satisfied.

 

        As indicated in the Voting Declaration and as reflected in the record of
the Confirmation Hearing, impaired Classes C-4, C-7 and CC-4 voted to accept the
Plan, without including the acceptance by any insider. The Plan complies with
the requirements of 11 U.S.C. § 1129(a)(10).

 

        11.    The Plan Complies with Section 1129(a)(11).

 

        The Plan complies with 11 U.S.C. § 1129(a)(11). Subject to the risks
described in the Disclosure Statement at pages 101-104, there is reasonable
assurance that the Debtors will be able to satisfy all of their obligations
under the Plan.

 

 

7



--------------------------------------------------------------------------------

 

12.    The Plan Complies with Section 1129(a)(12).

 

Section III.A.1.b of the Plan provides that, on or before the Effective Date,
Administrative Claims for fees payable pursuant to 28 U.S.C. § 1930 will be paid
in cash.

 

13.    Section 1129(a)(13) is Inapplicable.

 

BCP is under no obligation to pay retiree benefits (as defined in section
1114(a) of the Bankruptcy Code). BCPM will pay retiree benefits of claimants who
have timely filed Claims in the BCPM Chapter 11 Case, but because BCPM will
cease all business after the Effective Date, no section 1114 benefits will
accrue after the Effective Date. As a result, section 1129(a)(13) is
inapplicable in these cases.

 

14.    Cramdown Under Section 1129(b).

 

Pursuant to section 1129(b)(1) of the Bankruptcy Code, the Plan may be confirmed
despite the rejection or deemed rejection of the Plan by certain impaired
Classes. Other than the requirement in section 1129(a)(8) of the Bankruptcy Code
with respect to the impaired nonaccepting Classes, all of the applicable
requirements of section 1129(a) of the Bankruptcy Code have been met. Based upon
the evidence profferred, adduced or presented by the Debtors at the Confirmation
Hearing, the Plan (i) is fair and equitable with respect to the impaired
nonaccepting Classes because no Claims or Interests junior to the Claims or
Interests Classes C-6, C-10, CC-6, E-1, E-2, E-3 and EE-1 receive or retain any
property under the Plan on account of such junior Claims or Interests; and (ii)
does not discriminate unfairly against the holders of Claims or Interests in
Classes C-2, C-6, C-10, CC-6, E-1, E-2, E-3 and EE-1.

 

 

8



--------------------------------------------------------------------------------

 

D.    SATISFACTION OF CONDITIONS TO CONFIRMATION.

 

Section IX.A of the Plan contains conditions precedent to Confirmation that must
be satisfied or duly waived pursuant to Section IX.C of the Plan. The conditions
precedent set forth in Sections IX.A.1 through IX.A.4 of the Plan have been
satisfied.

 

II.    CONCLUSIONS OF LAW.

 

A.    JURISDICTION AND VENUE.

 

The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L). The
Debtors were and are qualified to be debtors under section 109 of the Bankruptcy
Code. Venue of the Chapter 11 Cases in the United States Bankruptcy Court for
the District of Delaware was proper as of the Petition Date of each Debtor,
pursuant to 28 U.S.C. § 1408, and continues to be proper.

 

B.    MODIFICATIONS OF THE PLAN.

 

The notice provided by the Debtors of the Modifications was adequate and
appropriate under the circumstances and, accordingly, is approved. The
Modifications: (1) comply in all respects with section 1127 of the Bankruptcy
Code, Bankruptcy Rule 3019 and all other provisions of the Bankruptcy Code; and
(2) do not adversely change, in any material respect, the treatment under the
Plan of any Claims or Interests. In light of the technical or immaterial nature
of each of the Modifications, no additional disclosure under section 1125 of the
Bankruptcy Code is required with respect to the Modifications. Therefore,
pursuant to section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, all
holders of Claims that have accepted or are conclusively presumed to have
accepted the Plan as filed on December 5, 2002 are deemed to have accepted the
Plan, as modified by the Modifications.

 

9



--------------------------------------------------------------------------------

 

C.    EXEMPTIONS FROM SECURITIES LAWS.

 

Pursuant to section 1125(c) of the Bankruptcy Code, the Debtors’ transmittal of
solicitation materials and their solicitation of acceptances of the Plan are
not, and will not be, governed by or subject to any otherwise applicable law,
rule or regulation governing the solicitation of acceptance of a chapter 11 plan
or the offer, issuance, sale or purchase of securities.

 

To the extent interests in BCP Liquidating LLC or BCPM Liquidating LLC may be
deemed to constitute securities issued in accordance with the Plan, pursuant to,
and to the fullest extent permitted under, section 1145 of the Bankruptcy Code,
any issuance or resale of such securities will be exempt from section 5 of the
Securities Act of 1933, as amended, and any state or local law requiring
registration for offer or sale of a security or registration or licensing of an
issuer or underwriter of, or broker or dealer in, a security.

 

D.    EXEMPTIONS FROM TAXATION.

 

Pursuant to section 1146(c) of the Bankruptcy Code, the Debtors may not be taxed
under any law imposing a stamp tax or similar tax for the issuance, transfer or
exchange of a security, or the making or delivery of an instrument of transfer
under a plan confirmed under section 1129 of this title.

 

E.    COMPLIANCE WITH SECTION 1129 OF THE BANKRUPTCY CODE.

 

As set forth in Section I.C above, the Plan complies in all respects with the
applicable requirements of section 1129 of the Bankruptcy Code.

 

F.    APPROVAL OF THE RELEASES PROVIDED UNDER THE PLAN AND CERTAIN OTHER
MATTERS.

 

The release provisions, exculpation provisions, and injunction provisions
contained in Sections V.D.3, and XI.A and XI.B of the Plan are hereby approved
and shall be immediately

 

10



--------------------------------------------------------------------------------

effective on the Effective Date of the Plan without further act or order.
Notwithstanding anything contained in the Confirmation Order or in the Plan,
pursuant to section 1141 of the Bankruptcy Code, confirmation of the Plan does
not discharge the Debtors.

 

G.     AGREEMENTS AND OTHER DOCUMENTS.

 

Pursuant to section 1142 of the Bankruptcy Code, no action of the respective LLC
Agents or any LLC Managers of the respective Liquidating LLCs will be required
to authorize such Liquidating LLCs to enter into, execute and deliver, adopt or
amend, as the case may be, any of the documents contemplated by the Plan and the
Plan Supplements (the “Plan Documents”), and following the Effective Date, each
of the Plan Documents will be a legal, valid and binding obligation of such
Liquidating LLCs as are parties thereto, enforceable against such Liquidating
LLCs in accordance with the respective terms thereof.

 

  H.   ASSUMPTIONS, ASSUMPTIONS AND ASSIGNMENTS AND REJECTIONS OF EXECUTORY
CONTRACTS AND UNEXPIRED LEASES.

 

Each pre- or post-Confirmation assumption, assumption and assignment or
rejection of an Executory Contract or Unexpired Lease pursuant to Sections VI.A
and VI.C of the Plan, including any pre- or post-Confirmation assumption,
assumption and assignment or rejection effectuated as a result of any amendment
to Exhibit VI.A.1 or VI.C to the Plan, as contemplated by Sections VI.A.1 and
VI.C of the Plan, shall be legal, valid and binding upon the applicable Debtor
or Liquidating LLC and all nondebtor parties to such Executory Contract or
Unexpired Lease, all to the same extent as if such assumption, assumption and
assignment or rejection had been effectuated pursuant to an appropriate
authorizing order of the Court entered before the Confirmation Date under
section 365 of the Bankruptcy Code.

 

 

11



--------------------------------------------------------------------------------

 

III.    ORDER.

 

ACCORDINGLY, THE COURT HEREBY ORDERS THAT:

 

A.    CONFIRMATION OF THE PLAN.

 

For the reasons stated herein and on the record at the Confirmation Hearing, the
Plan, as it relates to each of the Debtors, is confirmed pursuant to section
1129 of the Bankruptcy Code. All of the Objections and other responses to the
Plan, other than those withdrawn with prejudice in their entirety prior to, or
on the record at, the Confirmation Hearing are either resolved on the terms set
forth herein or overruled.

 

B.    EFFECT OF CONFIRMATION.

 

Notwithstanding any otherwise applicable law, immediately upon the entry of this
Confirmation Order, the terms of the Plan and this Confirmation Order are deemed
binding upon all persons including the Debtors, the BCP Liquidating LLC, the
BPCM Liquidating LLC, any and all holders of Claims or Interests (irrespective
of whether such Claims or Interests are impaired under the Plan or whether the
holders of such Claims or Interests accepted, rejected or are deemed to have
accepted or rejected the Plan), any and all nondebtor parties to Executory
Contracts and Unexpired Leases with any of the Debtors and any and all entities
who are parties to or are subject to the settlements, compromises, releases,
waivers, discharges and injunctions under the Plan and the respective heirs,
executors, administrators, successors or assigns, if any, of any of the
foregoing.

 

 

12



--------------------------------------------------------------------------------

 

C.    CLAIMS BAR DATES AND OTHER CLAIMS MATTERS.

 

1.    Bar Dates for Administrative Claims.

 

The Bar Date for Administrative Claims set forth in the Plan, as well as the
proposed Confirmation Notice and Notice of the Effective Date attached hereto as
Exhibits D and E, respectively are hereby approved.

 

2.    Bar Date for Rejection Damages Claims and Related Procedures.

 

The Debtors or the applicable Liquidating LLC shall provide written notice to
each nondebtor party to an Executory Contract or Unexpired Lease being rejected
pursuant to the Plan of (i) the applicable Executory Contract or Unexpired Lease
being rejected, (ii) the bar date for the filing of rejection damage claims and
(iii) the procedures for such party to File and serve a proof of Claim for any
Claims that may arise from such rejection (the “Rejection Bar Date Notice”). The
Rejection Bar Date Notice shall be in substantially the form attached hereto as
Exhibit B and incorporated herein by reference and shall be served on each
nondebtor party or parties to an Executory Contract or Unexpired Lease by the
later of (i) the Effective Date or (ii) if the Debtors amend Exhibit VI.A.1 to
the Plan after the Confirmation Date to delete any Executory Contract or
Unexpired Lease identified thereon, thus providing for its rejection pursuant to
Section VI.C of the Plan, fifteen (15) Business Days after the date of such
amendment.

 

Notwithstanding anything in the Bar Date Order or any other order of the Court
to the contrary, if the rejection of an Executory Contract or Unexpired Lease
pursuant to Section VI.C of the Plan gives rise to a Claim by the other party or
parties to the Executory Contract or Unexpired Lease, such Claim shall be
forever barred and shall not be enforceable against the Debtors, the Liquidating
LLCs, their respective successors or their respective

 

 

13



--------------------------------------------------------------------------------

properties unless a proof of Claim is filed and served on the applicable
Liquidating LLC,4 pursuant to the procedures specified in this Confirmation
Order and the Rejection Bar Date Notice, no later than 30 days after the date of
service of the applicable Rejection Bar Date Notice.

 

D.    MATTERS RELATING TO IMPLEMENTATION OF THE PLAN.

 

1.    Restructuring Transactions.

 

As of the Effective Date, pursuant to appropriate provisions of applicable state
business corporation or partnership laws and sections 1123(a) and 1142(b) of the
Bankruptcy Code, each of the Debtors and the respective Liquidating LLCs is
authorized to effectuate the Restructuring Transactions in accordance with the
applicable terms of the Plan including, without limitation, the transfer of the
Assets of each of the Debtors to the respective Liquidating LLC as set forth in
the Plan, the applicable Exhibits to the Plan and this Confirmation Order and
without further action by the Court or the directors, partners, stockholders,
LLC Agents or LLC Managers, as the case may be, of any of the Debtors or the
respective Liquidating LLCs.

 

The Debtors and/or the Liquidating LLCs, as appropriate, are authorized to take
such actions as any of the chairman of the board, the chief executive officer,
the president, any vice president or the secretary of the applicable Debtor, LLC
Agent or LLC Manager (collectively, the “Responsible Officers”) may determine
are necessary or appropriate to effect the transactions contemplated by Section
III.D.1.a of this Confirmation Order, including without limitation the execution
and delivery of appropriate contracts, instruments or other

 

--------------------------------------------------------------------------------

4   Unless otherwise stated herein, if a party is required to serve documents or
a notice on the Liquidating LLC or Liquidating Agent, such notice shall also be
served on the Liquidating Agent’s counsel.

 

 

14



--------------------------------------------------------------------------------

 

agreements or documents (collectively, the “Restructuring Documents”) and the
making of such filings or recordations in connection therewith as may be
required under appropriate provisions of applicable state business corporation
law or other applicable law.

 

Each federal, state and local governmental agency or department is authorized to
accept the filing of any Restructuring Document. This Confirmation Order is
declared to be in recordable form and may be accepted by any filing or recording
officer or authority of any applicable governmental authority or department
without any further orders, certificates or other supporting documents.

 

2.    Establishment of the Liquidating LLCs.

 

As of the Effective Date, pursuant to appropriate provisions of applicable state
business corporation and partnership laws and sections 1123(a) and 1142(b) of
the Bankruptcy Code, BCP and BCPM are authorized and directed to execute the
respective LLC Agreements substantially in the terms set forth in the Exhibits
to the Plan. The BCP LLC Agent and BCPM LLC Agent shall be authorized to take
all other steps necessary to complete the formation of the BCP Liquidating LLC
and BCPM Liquidating LLC, respectively.

 

3.    LLC Agents and LLC Managers.

 

The designation of Glass Ratner Advisory & Capital Group, LLC as the BCP LLC
Agent and Morris Andersen & Associates, Ltd. as the BCPM LLC Agent is approved.
Each such LLC Agent is approved in accordance with the terms of the applicable
LLC Agreement and applicable state law.

 

 

15



--------------------------------------------------------------------------------

 

4.    Approval of Executory Contract and Unexpired Lease Provisions and Related
Procedures.

 

Except as otherwise modified herein, the Executory Contract and Unexpired Lease
provisions of Article VI of the Plan are specifically approved. This
Confirmation Order shall constitute an order of the Court approving the
assumptions and assumptions and assignments described in Section VI.A of the
Plan, pursuant to section 365 of the Bankruptcy Code, as of the Effective Date.
The Debtors or the respective Liquidating LLC5 shall provide notice to each
party whose Executory Contract or Unexpired Lease is being assumed or assumed
and assigned pursuant to the Plan of: (i) the contract or lease being assumed or
assumed and assigned; (ii) the name of the proposed assignee, if any; (iii) the
Cure Amount Claim, if any, that the applicable Debtor or Liquidating LLC
believes it (or its assignee) would be obligated to pay in connection with such
assumption; and (iv) the procedures for such party to object to the assumption
or assumption and assignment of the applicable contract or lease or the amount
of the proposed Cure Amount Claim (the “Cure Amount Notice”). The Cure Amount
Notice shall be in substantially the form attached hereto as Exhibit C and
incorporated herein by reference and shall be served on each nondebtor party or
parties to an Executory Contract or Unexpired Lease by the later of (i) the
Effective Date or (ii) if the Debtors amend Exhibit VI.A.1 to the Plan after the
Confirmation Date to add any Executory Contract or Unexpired Lease identified
thereon, thus providing for its assumption or assumption and assignment pursuant
to Section VI.A.1 of the Plan, fifteen (15) Business Days after the date of such
amendment.

 

--------------------------------------------------------------------------------

5   Unless otherwise noted herein, all actions to be taken on behalf of the
Liquidating LLC shall be completed by the Liquidating Agent on behalf of the
Liquidating LLC.

 

16



--------------------------------------------------------------------------------

 

If any party disputes the assumption or assumption and assignment of its
Executory Contract or Unexpired Lease or the amount of the proposed Cure Amount
Claim set forth in the Cure Amount Notice, such party must file and serve on the
Debtors or the Liquidating LLCs, as applicable, a written objection setting
forth the basis for such dispute no later than 30 days after the date of service
of the Cure Amount Notice. If the parties are unable to resolve such a dispute,
either (i) such dispute shall be determined by the Court after appropriate
briefing and a hearing scheduled on not less than 30 days’ notice or (ii) the
applicable Debtor or Liquidating LLC may reject the Executory Contract or
Unexpired Lease at issue in accordance with Section VI.A.1 of the Plan. If the
nondebtor party to an Executory Contract or Unexpired Lease does not timely and
properly object to the proposed Cure Amount Claim identified in a Cure Amount
Notice, the proposed amount shall become the final Allowed Cure Amount Claim
without further action by the Court, the Debtors or the applicable Liquidating
LLC, and the proposed Cure Amount Claim shall be paid or satisfied in accordance
with the Plan and this Confirmation Order. Until a Cure Amount Claim becomes
Allowed in accordance with the procedures set forth in this Section III.D.7 and
the Cure Amount Notice, such Claim shall be treated as a Disputed Claim for
purposes of making Distributions under the Plan.

 

At any time prior to the Effective Date, BCP and BCPM may amend Exhibit VI.A to
the Plan to (a) delete any Executory Contract or Unexpired Lease to be assumed,
thus providing for its rejection; (b) add any Executory Contract or Unexpired
Lease to the list of agreements to be assumed or assumed and assigned, thus
providing for its assumption or assumption and assignment; (c) delete any
Executory Contract or Unexpired Lease to be rejected and provide for its
assumption or assumption and assignment, or (d) add any Executory Contract or
Unexpired Lease to the list of rejected agreements, thus providing for its
rejection. Further,

 

17



--------------------------------------------------------------------------------

within ten days after the Effective Date, the LLC Agents similarly may amend
Exhibit VI.A to the Plan.

 

E.    RESOLUTION OF CERTAIN OBJECTIONS TO CONFIRMATION.

 

The Objections to Confirmation filed by Pontchartrain Natural Gas Systems,
Cypress Gas Pipeline, LLC, AirLiquide America, L.P., Crompton Manufacturing
Company, Inc., Pioneer America Inc., and the United States Trustee are hereby
resolved by modifying the language of the Plan and on the terms and conditions
set forth below:

 

Section III.F of the Plan is modified to read as follows:

 

“Any (a) Claim for substantial contribution pursuant to section 503(b) of the
Bankruptcy Code by the Indenture Trustee, either of the Creditors’ Committees,
any present or former members of either of them, or their respective
professionals, representatives and agents or (b) Claim asserted by members of
the Creditors’ Committees for the reimbursement of actual, necessary expenses
pursuant to section 503(b)(3)(F) of the Bankruptcy Code shall only be allowed
against BCP, BCPM or their respective Estates upon timely application and order
of the Bankruptcy Court.”

 

Section V.B.11 of the Plan is modified to read as follows:

 

“The BCP LLC Agent shall, in an expeditious but orderly manner, liquidate and
convert to Cash the Assets of the BCP Liquidating LLC, make timely
Distributions, and not unduly prolong the existence of the BCP Liquidating LLC.
In so doing, the BCP LLC Agent shall exercise its reasonable business judgment
and liquidate the Assets of BCP Liquidating LLC to maximize recoveries. Such
liquidations may be accomplished either through the sale of the Assets (in whole
or in combination, and including the sale of any Claims, rights, or Causes of
Action) or through the prosecution, compromise and settlement, abandonment or
dismissal of any or all Claims, rights, or Causes of Action, or otherwise. The
BCP LLC Agent shall elect whether or not to pursue any Causes of Action as it
may determine are in the best interests of the creditors of the BCP Liquidating
LLC, consistent with the purposes of BCP Liquidating LLC. The BCP LLC Agent
shall not have any liability to any Debtor, or its Estate or any creditors of
the BCP Liquidating LLC, the Creditors’ Committees or any other party for the
outcome

 

18



--------------------------------------------------------------------------------

of their decisions in this regard except to the extent that the BCP LLC Agent’s
conduct constitutes gross negligence, fraud or willful misconduct. The BCP LLC
Agent may incur any reasonable and necessary expenses in connection with the
liquidation and conversion of the Assets of the BCP Liquidating LLC to Cash.”

 

Section V.C.11 is modified to read as follows:

 

“The BCPM LLC Agent shall, in an expeditious but orderly manner, liquidate and
convert to Cash the Assets of the BCPM Liquidating LLC, make timely
Distributions, and not unduly prolong the existence of the BCPM Liquidating LLC.
In so doing, the BCPM LLC Agent shall exercise its reasonable business judgment
and, with the consent of the other two BCPM LLC Managers, liquidate the Assets
of the BCPM Liquidating LLC to maximize recoveries. Such liquidations may be
accomplished either through the sale of the Assets (in whole or in combination,
and including the sale of any Claims, rights, or Causes of Action) or through
the prosecution, compromise and settlement, abandonment or dismissal of any or
all Claims, rights, or Causes of Action, or otherwise. The BCPM LLC Agent, with
the consent of the other BCPM LLC Managers, shall elect whether or not to pursue
any Causes of Action as they may determine are in the best interests of the
creditors of the BCPM Liquidating LLC, consistent with the purposes of BCPM
Liquidating LLC. Neither the BCPM LLC Agent nor the other two BCPM LLC Managers
shall have any liability to BCPM or its Estate or any creditors of the BCPM
Liquidating LLC, the Creditors’ Committees or any other party for the outcome of
their decisions in this regard except to the extent that the BCPM LLC Agent’s or
the BCPM LLC Manager’s conduct constitutes gross negligence, fraud or willful
misconduct. The BCPM LLC Agent may incur any reasonable and necessary expenses
in connection with the liquidation and conversion of the Assets of the BCPM
Liquidating LLC to Cash.”

 

Section VII.G.2 of the Plan is modified to read as follows:

 

“The Disbursing Agent will not distribute Cash to the holder of an Allowed Claim
in an Impaired Class if the amount of Cash to be distributed on account of such
Claim is less than $25, unless the holder of such Allowed Claim makes a written
request for payment from the Disbursing Agent within such time as designated by
the Liquidating Agent. Any holder of an Allowed Claim on account of which the
amount of Cash to be distributed is less than $25 that does not make a written
request for payment from the Disbursing Agent will have its Claim for such
Distribution discharged and will

 

 

19



--------------------------------------------------------------------------------

 

be forever barred from asserting any such Claim against the Debtors or their
respective property. Any Cash not distributed pursuant to this Section VII.G.2
will be the property of BCP Liquidating LLC or BCPM Liquidating LLC, free of any
restrictions thereon, and any such Cash held for Distribution by the Disbursing
Agent will be returned to BCP Liquidating LLC or BCPM Liquidating LLC and such
Cash shall be distributed to other holders of Allowed Claims.”

 

Section VII.G.3 of the Plan is modified to read as follows:

 

“Any check issued by the Disbursing Agent in respect of Allowed Claims shall be
null and void if not negotiated within sixty (60) days after the date of
issuance thereof. Requests for reissuance of any check shall be made to the
Disbursing Agent by the holder of the Allowed Claim to whom such check
originally was issued on or before one hundred and eighty (180) days after the
check becomes null and void. After such date, if such request was not made, a
holder shall have forfeited its rights to such Distribution, and the funds
represented by such check shall be distributed to other holders of Allowed
Claims pursuant to Section VII.B. as part of a subsequent Distribution.”

 

Section V.B.8 of the plan is modified to read as follows:

 

“Within fifteen days after the entry of the Confirmation Order, the BCP LLC
Agent designated for BCP Liquidating LLC shall select counsel, financial
advisors and other professionals as it deems appropriate in a writing filed with
the Bankruptcy Court and served on those parties requesting notice in the
chapter 11 cases. Any objections to such selections shall be filed by February
24, 2003 at 4:00 p.m. and shall be heard at the omnibus hearing scheduled for
February 26, 2003, Thereafter, such BCP LLC Agent may, from time to time, retain
such counsel, financial advisors, or other professionals for BCP Liquidating LLC
as may be appropriate under the circumstances. After the Effective Date, the BCP
LLC Agent shall, in the ordinary course of business and without the necessity
for any approval by the Bankruptcy Court, pay on behalf of BCP Liquidating LLC
the reasonable and necessary fees and expenses of such counsel and financial
advisors and any other professionals subsequently retained by them.”

 

 

20



--------------------------------------------------------------------------------

 

Section V.C.8 of the Plan is modified as follows:

 

“Within fifteen days after the entry of the Confirmation Order, the BCPM LLC
Managers designated for BCPM Liquidating LLC shall select counsel, financial
advisors and other professionals as they deem appropriate in a writing filed
with the Bankruptcy Court and served on those parties requesting notice in the
chapter 11 cases. Any objections to such selections shall be filed by February
24, 2003 at 4:00 p.m. and shall be heard at the omnibus hearing scheduled for
February 26, 2003. Thereafter, such BCPM LLC Managers may, from time to time,
retain such counsel, financial advisors, or other professionals for BCPM
Liquidating LLC as may be appropriate under the circumstances. After the
Effective Date, the BCPM LLC Agent shall, in the ordinary course of business and
without the necessity for any approval by the Bankruptcy Court, pay on behalf of
BCPM Liquidating LLC the reasonable and necessary fees and expenses of such
counsel and financial advisors and any other professionals subsequently retained
by them.”

 

Section V.D.3.a of the Plan is modified to read as follows:

 

“As of the Effective Date, in consideration for, among other things, the
obligations of the Debtors under the Plan and other contracts, instruments,
releases, agreements or documents to be entered into or delivered in connection
with the Plan, each holder of a Claim or Interest that votes in favor of the
Plan, will be deemed to forever release, waive and discharge all claims
(including Derivative Claims), obligations, suits, judgments, damages, demands,
debts, rights, causes of action and liabilities (other than the right to enforce
the Debtors’ obligations under the Plan and the contracts, instruments,
releases, agreements and documents delivered thereunder), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising in law, equity or
otherwise, that are based in whole or in part on any act, omission, transaction
or other occurrence taking place on or prior to the Petition Date in any way
relating to a Debtor, the Chapter 11 Cases or the Plan that such entity has, had
or may have against any Debtor, the Indenture Trustee, and each of their
respective present and former directors, officers, employees, predecessors,
successors, members, attorneys, accountants, underwriters, investment bankers,
financial advisors, appraisers, representatives and agents, acting in such
capacity (which release will be in addition to the discharge of Claims and
termination of Interests

 

 

21



--------------------------------------------------------------------------------

 

provided herein and under the Confirmation Order and the Bankruptcy Code);
provided, however, that a Claim for a deficiency held by Class C-4 claimants in
the BCP Chapter 11 Case may be asserted in the BCPM Chapter 11 Case as provided
in Article III.B.2. of this Plan. Provided further, however, that the foregoing
release will not include claims and causes of action by the Pension Benefit
Guaranty Corporation under ERISA or any other applicable law that relates to
fiduciary obligations to, or administration of, a pension plan.”

 

Section V.H. of the Plan is deleted.

 

Section XI.B.3 of the Plan is deleted.

 

Section V.B.4 of the Plan shall be deleted as BCP and the BCP Creditors’
Committee have agreed not to retain LLC Managers for BCP.

 

The U.S. Trustee informally objected to Section VIII.D.2 of the Plan, which
provides for disallowance of certain claims to the extent that a Debtor may
assert certain rights against the holder of such claims. In response to the U.S.
Trustee’s informal objection, the Debtors did not disallow any claims under
Section VIII.D.2 of the plan for voting purposes. Further, the Debtors have
agreed to delete the language of Section VIII.D.2 and to substitute the
following: “The Debtors reserve all of their rights under 11 U.S.C. § 5026(d).”

 

All servitudes, easements, covenants and rights-of-way that are valid and
existing rights in or over any interest of BCP in real, or in Louisiana,
immovable property (“Permitted Liens”) in or over any Assets assigned or
transferred by the Debtors (collectively or individually) under the Plan are
expressly preserved, and nothing in the Plan or Confirmation Order affects the
validity, extent or enforceability of the Permitted Liens.

 

 

22



--------------------------------------------------------------------------------

 

The Plan is clarified to reflect that Priority Tax Claims are not included in
Class C-3.6 Priority Tax Claims shall be paid in accordance with Section II.A.2.
of the Plan.

 

With respect to the Assets that are to be transferred to BCP Liquidating LLC or
BCPM Liquidating LLC, respectively, only the Debtors’ interests in such assets
will be transferred.

 

With respect to Assets in which the Debtors own only a percentage interest, only
the Debtors’ interests in such Assets shall be transferred to the BCP
Liquidating LLC or BCPM Liquidating LLC, respectively.

 

F.    INJUNCTION AND SUBORDINATION RIGHTS.

 

1.    Termination of Subordination Rights and Settlement of Related Claims and
Controversies.

 

The classification and manner of satisfying all Claims and Interests under the
Plan take into consideration all subordination rights, whether arising under
general principles of equitable subordination, contract, section 510(c) of the
Bankruptcy Code or otherwise, that a holder of a Claim or Interest may have
against other Claim or Interest holders with respect to any distribution made
pursuant to the Plan. All subordination rights that a holder of a Claim may have
with respect to any distribution to be made pursuant to the Plan are terminated,
and all actions related to the enforcement of such subordination rights are
permanently enjoined. Accordingly, distributions pursuant to the Plan to holders
of Allowed Claims shall not be subject to payment to a beneficiary of such
terminated subordination rights or to levy, garnishment, attachment or other
legal process by a beneficiary of such terminated subordination rights.

 

--------------------------------------------------------------------------------

6   Previously, such claims were indicated as Class C-3 Claims in the Summary of
Classes and Treatment of Claims and Interest in the Disclosure Statement.

 

 

23



--------------------------------------------------------------------------------

 

G.    NOTICE OF ENTRY OF CONFIRMATION ORDER

 

Pursuant to Bankruptcy Rules 2002(f)(7) and 3020(c), the Debtors or the
respective Liquidating LLCs are directed to serve a notice of the entry of this
Confirmation Order and the establishment of bar dates for certain Claims
hereunder, substantially in the form of Exhibit D attached hereto and
incorporated herein by reference (the “Confirmation Notice”), on all parties
that received notice of the Confirmation Hearing, no later than fifteen (15)
Business Days after the Confirmation Date. The Debtors are directed to publish
the Confirmation Notice once in the national edition of The Wall Street Journal
no later than fifteen (15) Business Days after the Confirmation Date.

 

H.    NOTICE OF EFFECTIVE DATE

 

The Debtors or the respective Liquidating LLCs are directed to serve a notice of
the Effective Date, substantially in the form of Exhibit E attached hereto and
incorporated herein by reference (the “Effective Date Notice”) on all parties
that received notice of the Confirmation Hearing, no later than fifteen business
days after the Effective Date. The Debtors are directed to publish the Effective
Date Notice once in the national edition of The Wall Street Journal no later
than fifteen (15) Business Days after the Effective Date.

 

         

Date:    Feb. 5, 2003

     

          /s/     [ILLEGIBLE]                                     

--------------------------------------------------------------------------------

           

CHIEF UNITED STATES BANKRUPTCY JUDGE

 

 

24